UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission file number 0-1937 OAKRIDGE HOLDINGS, INC. (Exact name of Registrant as specified in its charter) MINNESOTA 41-0843268 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) , CHICAGO, ILLINOIS (Address of principal executive offices) (Zip Code) (312) 505-9267 (Issuer’s telephone number) (Former name, former address and former fiscal year,if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such a shorter period that the registrant was required to submit and post such files.) o Yeso No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 1,431,503 shares as of the date of this report Indicate by check mark, whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 or the Exchange Act. Large Accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if a smaller reporting company) OAKRIDGE HOLDINGS, INC. FORM 10-Q For the quarter ended December 31, 2011 TABLE OF CONTENTS PART I. Financial Information 3 ITEM 1. Condensed Consolidated Financial Statements: 3 (a) Condensed Consolidated Balance Sheets as ofDecember 31, 2011 (unaudited) and June 30, 2011 3 (b) Condensed Consolidated Statements of Income for the three months ended December 31, 2011 and 2010 (unaudited) and six months ended December 31, 2011 and 2010 (unaudited) 5 (c) Condensed Consolidated Statements of Cash Flows for the six months ended December 31, 2011 and 2010 (unaudited) 6 (d) Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 18 ITEM 4. Controls and Procedures 18 PART II. Other Information 18 ITEM 1. Legal Proceedings 18 ITEM 1A. Risk Factors 18 ITEM 2-3. Not Applicable 19 ITEM 4. Submission of Matters to a Vote of Security Holders 19 ITEM 5. Not applicable 19 ITEM 6. Exhibits 19 SIGNATURES 20 2 PART I – FINANCIAL INFORMATION FORM 10-Q ITEM 1 – FINANCIAL STATEMENTS OAKRIDGE HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEET December 31, 2011 (unaudited) June 30, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Receivables, net Inventories: Production, net Cemetery, mausoleum space and markers Other current assets Deferred income taxes Total current assets Property, plant and equipment: Property, plant and equipment, at cost Less accumulated depreciation ) ) Property, plant and equipment, net Other assets: Preneed trust investments Cemetery perpetual care trusts Deferred income taxes Deferred financing costs Other Total other assets Total assets $ $ See accompanying notes to the condensed consolidated financial statements 3 PART I– FINANCIAL INFORMATION FORM 10-Q ITEM 1 – FINANCIAL STATEMENTS OAKRIDGE HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEET December 31, 2011 (unaudited) June 30, 2011 LIABILITIES Current liabilities: Lines of credit - bank $ $ Trade accounts payable Due to finance company Accrued liabilities Deferred revenue Notes payable – officers Notes payable - others Debentures – officers — Current maturities of long-term debt Total current liabilities Long-term liabilities: Long-term debt, net of current maturities Debentures – officers — Non-controlling interest in pre-need care trust investments Total long-term liabilities Total liabilities Non-controlling interest in perpetual care trust investments Stockholders’ equity: Common stock Additional paid-in-capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements 4 PART I – FINANCIAL INFORMATION FORM 10-Q ITEM 1 – FINANCIAL STATEMENTS OAKRIDGE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Three Months Ended December 31, Six Months Ended December 31, Revenue, net: Cemetery $ Aviation Interest – Care Funds Other Total revenue Operating expenses: Cost of cemetery sales Cost of aviation sales Sales and marketing General and administrative Total operating expenses Operating income Other income (expense): Interest income Interest expense ) Total other expense ) Income from continuing operations before income taxes Provision for income taxes Net income $ Net income per common share – basic $ Weighted average number of common shares outstanding – basic Net income per common shares – diluted $ Weighted average number of common shares outstanding – diluted See accompanying notes to the condensed consolidated financial statements 5 PART I– FINANCIAL INFORMATION FORM 10-Q ITEM 1 – FINANCIAL STATEMENTS OAKRIDGE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Six Months Ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash flows from operating activities: Depreciation and amortization Deferred income taxes Accounts receivable ) ) Inventories Other assets ) Accounts payable and due to finance company ) ) Gains (losses) on non-controlling trust investments ) Deferred revenue ) Accrued liabilities ) Net cash flows from operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of non-controlling investments in trusts ) ) Sales of non-controlling investments in trusts Restricted cash ) Net cash flows used in investing activities ) ) Cash flows from financing activities: Net borrowings (repayments) on note payable bank — Payments of short-term debt ) ) Proceeds from issuance of long-term debt — Principal Payments on long-term debt ) ) Net cash flows from (used in) financing activities ) Net change in cash ) Cash and cash equivalents: Beginning of year End of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ $ See accompanying notes to the condensed consolidated financial statements 6 PART I– FINANCIAL INFORMATION FORM 10-Q ITEM 1 – FINANCIAL STATEMENTS OAKRIDGE HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The accompanying Condensed Consolidated Financial Statements include the accounts of Oakridge Holdings, Inc. (the “Company”) and its wholly owned subsidiaries. All significant intercompany transactions and balances have been eliminated.In the opinion of management, the accompanying unaudited condensed consolidated financial statements include all adjustments, consisting only of normal recurring adjustments, necessary to present such information fairly. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to Securities and Exchange Commission rules and regulations.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2011. Operating results for the six-month period ended December 31, 2011 may not necessarily be indicative of the results to be expected for any other interim period or for the full year. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.The most significant estimates in the financial statements include but are not limited to accounts receivable, depreciation and accruals.Actual results could differ from those estimates. 2.EARNINGS PER COMMON SHARE Earnings per Common Share (EPS) are presented on both a basic and diluted basis in accordance with the provisions of Accounting Standards Codification Topic 260 – Earnings per Share. Basic EPS is computed by dividing net income by the weighted average number of shares of common stock outstanding during the period.Diluted EPS reflects the maximum dilution that would result after giving effect to dilutive convertible debentures.The following table presents the computation of basic and diluted EPS: 7 Six Months Ended December 31, Net income from continuing operations $ $ Average shares of common stock outstanding used to compute basic earnings per common share Additional common shares to be issued assuming conversion of convertible debentures Additional income from continuing operations, assuming conversion of convertible debentures at the beginning of the period Shares used to compute dilutive effect of convertible debentures Basic earnings per common share from continuing operations $ $ Diluted earnings per common share from continuing operations $ $ Three Months Ended December 31, Net income from continuing operations $ $ Average shares of common stock outstanding used to compute basic earnings per common share Additional common shares to be issued assuming conversion of convertible debentures Additional income from continuing operations, assuming conversion of convertible debentures at the beginning of the period Shares used to compute dilutive effect of convertible debentures Basic earnings (loss) per common share from continuing operations $ $ Diluted earnings (loss) per common share from continuing operations $ $ 8 3.COMPREHENSIVE INCOME The Company has no significant components of other comprehensive income and accordingly, comprehensive income (loss) is the same as net income (loss) for all periods. 4.OPERATING SEGMENTS AND RELATED DISCLOSURES The Company’s operations are classified into two principal industry segments: cemeteries and aviation ground support equipment. The Company evaluates the performance of its segments and allocates resources to them based primarily on operating income. The tables below summarize information about reported segments for the three months and six months ended December 31, 2011 and 2010: SIX MONTHS ENDED DECEMBER 31, 2011: Aviation Ground Support Equipment Cemeteries Corporate Consolidation Revenues $ Depreciation and amortization Gross Margin Selling Expenses — General & Administrative Expenses Interest Expense Interest Income — Income (loss) before Taxes ) Capital Expenditures Segment Assets at 12/31/11: Inventory — Property, Plant & Equipment, net 9 SIX MONTHS ENDED DECEMBER 31, 2010: Aviation Ground Support Equipment Cemeteries Corporate Consolidation Revenues $ Depreciation Gross Margin Selling Expenses — General & Administrative Expenses Interest Expense Interest Income — Income (loss) before Taxes ) Capital Expenditures Segment Assets: Inventory — Property, Plant & Equipment, net THREE MONTHS ENDED DECEMBER 31, 2011: Aviation Ground Support Equipment Cemeteries Corporate Consolidation Revenues $ Depreciation and amortization Gross Margin Selling Expenses — General & Administrative Expenses Interest Expense 5 Interest Income 65 — Income (loss) before Taxes ) Capital Expenditures ) 10 THREE MONTHS ENDED DECEMBER 31, 2010: Aviation Ground Support Equipment Cemeteries Corporate Consolidation Revenues $ Depreciation Gross Margin Selling Expenses — General & Administrative Expenses Interest Expense ) Interest Income 48 — Income (loss) before Taxes ) Capital Expenditures 5.FAIR VALUE MEASUREMENTS The Company defines fair value as the price that would be received to sell an asset or paid to transfer a liability between market participants at a measurement date. Generally accepted accounting principles describes a fair value hierarchy that includes three levels of inputs to be used to measure fair value.The three levels are defined as follows as interpreted for use by the Company: Level 1 – Inputs into the fair value methodology are based on quoted market prices in active markets. Level 2 – Inputs into the fair value methodology are based on quoted prices for similar items, broker/dealer quotes, or models using market interest rates or yield curves.The inputs are generally seen as observable in active markets for similar items for the asset or liability, either directly or indirectly, for substantially the same term of the financial instrument. Level 3 – Inputs into fair value methodology are unobservable and significant to the fair value measurement (primarily consisting of alternative type investments, which include but are not limited to limited partnership interests, hedges, private equity, real estate, and natural resource funds).Often these types of investments are valued based on historical cost and then adjusted by shared earnings of a partnership or cooperative, which can require some varying degree of judgment. 11 Information regarding assets (principally investments) and liabilities measured at fair value on a recurring basis as of December 31, 2011 and June 30, 2011 are as follows: Recurring Fair Value Measurements using Level I Level II Level III Total Fair Value December 31, 2011: Assets at Fair Value: Cemetery perpetual care and pre-need trust investments $
